Title: From James Madison to Thomas Jefferson, [27 January 1806]
From: Madison, James
To: Jefferson, Thomas


                    
                        Monday [27 January 1806]
                    
                    J. M. with respectful complts. to the Presidt. suggests an attention to the last paragraph in the Rept. to him concerning interpolations, lest it should not square with what was represented in the first Message agst. Spanish outrages on the high seas. The report was to go to the Presidt. on saturday or yesterday. A Baltimore paper has published Yrujo’s letter to the Dept: of State commenting on the Message, with a circular to the Diplomatic corps here; and further appeals to the public may be expected. The section in Cobbet on the Amern. dispute is worth perusal. The P. will please to return the letter from Gen: Gates.
                